CERCONE, President Judge:
Appellee, Winston Carter, filed a complaint against appellant, Aaacon Auto Transport, Inc., [hereinafter Aaacon], alleging breach of appellant’s contract to transport appellee’s automobile from Pittsburgh, Pennsylvania, to Anglewood, California. After an arbitration hearing on June 29, 1977, an award was entered for Carter. Aaacon appealed from this judgment to the Court of Common Pleas of Allegheny County, and on May 24,1978, a non-jury trial was held, which resulted in an order in favor of Carter. Thereafter, Aaacon filed exceptions, which were dismissed by the court en banc on December 5, 1978. It is from this December 5, 1978 order that appellant takes the present appeal. *549Because an order dismissing exceptions is not an appealable one, this appeal is quashed. To perfect such an order for appeal purposes, it must be reduced to judgment in compliance with both the rules of appellate and civil procedure. See Penstan Supply, Inc. v. Hay, 283 Pa.Super. 558, 424 A.2d 950 (1981); Slaseman v. Myers, 285 Pa.Super. 167, 427 A.2d 165 (1981). See also Pa.R.A.P. 301(c), (d) and Pa.R.C.P. 1039.
The appeal is quashed.